EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 11-20 directed to the method claims of Group II, non-elected without traverse in applicant’s remarks filed 08/05/2021 in response to a restriction requirement mailed 06/29/2021.  The method Claims 11-20 of non-elected Group II are not eligible for rejoinder with the device Claims 1-10 of elected Group I, because non-elected Claims 11-20 neither depend from nor require all limitations of allowable Claims 1-10 (see MPEP § 821.04).  Accordingly, Claims 11-20 have been cancelled (see MPEP § 821.02 teaching “[w]here the initial requirement is not traversed (either expressly or by virtue of an incomplete reply), the examiner should take appropriate action on the elected claims…”).

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Formal matters of the instant application have been amended as follows (see MPEP § 714.03 authorizing examiner to correct formal matters without applicant’s authorization so long as claim scope is not altered): 

Regarding the instant Specification:
Amend the Title to recite: DISPLAY PANEL AND DEVICE INCLUDING PROTRUDING END OVERLAPPING ENDS OF ORGANIC LAYER AND POLARIZING PLATE

Regarding Claim 5:
In Line 3: Before “second area”, insert ---the--- because the “second area” finds antecedent basis in parent Claim 1 at Line 2.

Regarding Claims 11-20:
Cancel Claims 11-20.

Closest Prior Art of Record
In addition to applicant’s IDS filed 07/19/2019, the examiner’s thorough search of the prior art yielded the following reference(s), which most closely resemble the claimed invention:
U.S. Pre-Grant Pub. 2019/0326371 to Cao et al.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because a thorough search of the prior art neither anticipates nor renders obvious the limitations of independent Claim 1 including a display device comprising, inter alia, the unique configuration of a display panel having a protruding end that overlaps with respective ends of a polarizing plate and an organic layer, as illustrated in Figs. 2-4 of applicant’s drawings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892